Citation Nr: 1527611	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-37 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disorder, claimed as an L5 puncture with nerve damage, as a result of a VA surgical procedure on August 31, 2005.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from September 1972 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in an August 2010 statement that he desired a hearing before a Decision Review Officer (DRO).  He reiterated his request in his September 2010 substantive appeal; however, the claims file does not appear to contain evidence that a DRO hearing was ever scheduled or that his request was ever acknowledged.  Consequently, VA must schedule the requested hearing to satisfy due process.  See 38 USCA § 7017(b), (d)-(e) (West 2014); 38 C F R §§ 20.700, 20.704(a) (2014).

Additional development is also required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2009.

2. Make arrangements to obtain the Veteran's complete treatment records from Southside Family Medical Center and/or Wendy Rodrigues, NP, dated from January 2005 to the present, to include the results of any magnetic resonance imaging (MRI) of the lumbar spine conducted in January 2006.

3.  Take the necessary steps to obtain all available records related to a Federal Tort Claims Act (FTCA) lawsuit filed by the Veteran in August 2007 to include any medical records and opinions, court documents, and/or settlement agreements.  Any relevant additional evidence that is not protected by privilege should be associated with the claims file.  If such records or unavailable, this fact should be noted in the claims file.

4. Then, schedule the Veteran for a VA examination of his lumbar spine and obtain a VA medical opinion according to the following instructions.  The claims file must be made available to the physician, and the physician must indicate in the opinion that the claims file has been reviewed.

The opinion must be provided as follows: 

a) Whether the Veteran has additional disability of the lumbar spine (to include any radiculopathy of the lower extremities) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the August 31, 1995 medical procedure. 

b) Whether the Veteran has additional disability of the lumbar spine (to include any radiculopathy of the lower extremities) that was proximately (i.e. directly) caused by an event that was not reasonably foreseeable resulting from the August 31, 2005 medical procedure.  This additional disability need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the surgery performed. 

The opinion must be supported by a complete explanation.

5.  Schedule the Veteran for a hearing before a DRO at his local RO.  Provide notice of the scheduled hearing date.  

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

